
	

113 HR 5543 IH: East Rosebud Wild and Scenic Rivers Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5543
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Daines introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate certain segments of East Rosebud Creek in
			 Carbon County, Montana, as components of the Wild and Scenic Rivers
			 System.
	
	
		1.Short titleThis Act may be cited as the East Rosebud Wild and Scenic Rivers Act.
		2.Designation of wild and scenic river segments
			Section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the following:
			
				(208)East rosebud creek, montana
					(A)The portions of East Rosebud Creek in the State of Montana, consisting of—
						(i)the 13-mile segment from the source in the Absaroka-Beartooth Wilderness downstream to the point at
			 which the Creek enters East Rosebud Lake, including the stream reach
			 between Twin Outlets Lake and Fossil Lake, to be administered by the
			 Secretary of Agriculture as a wild river; and
						(ii)the 7-mile segment on the Custer National Forest from immediately below, but not including, the
			 outlet of East Rosebud Lake downstream to the point at which the Creek
			 enters private property for the first time, to be administered by the
			 Secretary of Agriculture as a recreational river.
						(B)No private property shall be included within the boundaries of the river segments designated by
			 this paragraph.
					(C)No land or interests in land may be acquired by condemnation within the boundaries of the river
			 segments designated by this paragraph.
					(D)Nothing in this paragraph creates or authorizes the creation of a protective perimeter or buffer
			 zone around the boundaries of the river segments designated by this
			 paragraph. The fact that an activity or use can be seen or heard from
			 within such boundaries shall not preclude the conduct of that activity or
			 use outside such boundaries.
					.
		
